Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 10 and 16-21 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2012056978A (original document and the machine translation are cited) 
Regarding claims 1, and 3 - 10, JP2012-0978 discloses an aqueous surface treatment agent comprises (A) An aqueous emulsion of a (meth) acrylic copolymer resin obtained by copolymerizing a specific amount of each component: (a) Methyl methacrylate ; (b) a silicone macromonomer having a (meth) acryloyl group at one end; (c) Ethylene unsaturated monomer having a hydroxyl group, (d) Ethylene unsaturated monomer having a carbonyl group derived from a keto group or an aldehyde group, and (e) an ethylenically unsaturated monomer other than methyl methacrylate, and (B) a specific amount of a hydrazine derivative having at least two hydrazino groups per molecule ([0009]).

(b) The silicone macromonomer having a (meth) acryloyl group at one end has a structure as shown in Chemical formula 1. The content is 0.1 to 5 parts by weight, preferably 0.5 to 3 parts by weight, and more preferably 1 to 2 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0013]).
(c) The ethylenically unsaturated monomer having a hydroxyl group is 1 to 10 parts by weight([0015]). As a specific example of the component (c), 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, 2-hydroxyethyl acrylate, hydroxypropyl acrylate and the like can be used, and can be selected depending on the Tg of the desired film. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to choose the suitable methacrylate having the claimed carbon number for the desired Tg. 
(d) The content of it is 1 to 10 parts the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0016]).
 (e) Specific examples of the ethylenically unsaturated monomer other than methyl methacrylate include methacrylates and methyls other than methyl methacrylate such as styrene, acrylonitrile, vinyl acetate, vinyl chloride, vinylidene chloride, ethyl methacrylate, propyl methacrylate and hexyl methacrylate. Examples thereof include acrylates such as acrylates, ethyl acrylates, propyl acrylates and hexyl acrylates, acrylic acids, methacrylic acids, acrylic acid amides and methacrylic acid amides. The content 
Specifically, table 1 discloses that the aqueous surface treatment agent is made by blending 120 parts of the aqueous emulsion which is obtained by blending 45.5% of methyl methacrylate, 4% ethyl acrylate and 1.5wt% of acrylic acid, with 1.5 parts FZ-77, which is read on the claimed polydimethylsiloxane (example 1 and [0025]).
The reference discloses a substantially similar or same treating composition, and it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Although the reference is silent about the composition is oil-repellant, it does teach the composition is stain resistance ([0001]). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the 
Regarding claims 4-5, JP2012-0978 discloses that Methyl methacrylate is 20 to 80 parts by weight, preferably 30 to 70 parts by weight, and more preferably 40 to 60 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0012]). JP2012-0978 discloses that specific examples of the ethylenically unsaturated monomer other than methyl methacrylate include methacrylates and methyls other than methyl methacrylate such as styrene, acrylonitrile, vinyl acetate, vinyl chloride, vinylidene chloride, ethyl methacrylate, propyl methacrylate and hexyl methacrylate. Examples thereof include acrylates such as acrylates, ethyl acrylates, propyl acrylates and hexyl acrylates, acrylic acids, methacrylic acids, acrylic acid amides and methacrylic acid amides. The content may be 17.9 to 55.0 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0017]). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 16-17, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless 
JP2012-0978 discloses that methyl methacrylate is 20 to 80 parts by weight, preferably 30 to 70 parts by weight, and more preferably 40 to 60 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0012]). If it exceeds 80 parts by weight, the film becomes soft and the adhesion to the substrate and the followability are improved. Thus it is within the skill of one of ordinary skill in the art to use the higher content to obtain desired softness and flowability.
JP2012-0978 discloses that the aqueous surface treatment agent is made by blending 120 parts of the aqueous emulsion which is obtained by blending 45.5% of methyl methacrylate, 4% ethyl acrylate and 1.5wt% of acrylic acid, with 1.5 parts FZ-77, which is read on the claimed polydimethylsiloxane (table 1, example 1 and [0025]).
Regarding claim 18, JP2012-0978 discloses that the aqueous surface treatment agent is made by blending 120 parts of the aqueous emulsion which is obtained by blending 45.5% of methyl methacrylate, 4% ethyl acrylate and 1.5wt% of acrylic acid, with 1.5 parts FZ-77, which is read on the claimed polydimethylsiloxane (table 1, example 1 and [0025]). 
Regarding claim 19, JP2012-0978 discloses that the aqueous surface treatment agent is made by blending 120 parts of the aqueous emulsion which is obtained by blending 45.5% of methyl methacrylate, 4% ethyl acrylate and 1.5wt% of acrylic acid, 
Regarding claims 20- 21, JP2012-0978 discloses that m Methyl methacrylate is 20 to 80 parts by weight, preferably 30 to 70 parts by weight, and more preferably 40 to 60 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0012]). JP2012-0978 discloses that specific examples of the ethylenically unsaturated monomer other than methyl methacrylate includes methacrylates and methyls other than methyl methacrylate such as styrene, acrylonitrile, vinyl acetate, vinyl chloride, vinylidene chloride, ethyl methacrylate, propyl methacrylate and hexyl methacrylate. Examples thereof include acrylates such as acrylates, ethyl acrylates, propyl acrylates and hexyl acrylates, acrylic acids, methacrylic acids, acrylic acid amides and methacrylic acid amides.
Claim(s) 1, 3, 5 - 10 and 18 - 21 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by WO2015/157950A (US20170145244 is cited).
Regarding claims 1, 3 and 5 - 10, US20170145244 discloses in claims 1-3 an aqueous dispersion comprising: (A) copolymer particles, wherein the copolymer comprises as polymerized units, based on the weight of the copolymer, (i) from 0.5 wt % to 2 wt % of an allyl ether phosphate functional monomer; (ii) from 0.1 wt % to 10 wt % of an ethylenically unsaturated hydroxy-functional monomer; (iii) from 0.1 wt % to 10 wt % of a self-crosslinking monomer; (iv) from 0.01 wt % to 1.5 wt % of an ethylenically unsaturated monomer having at least one alkoxysilane functionality; (v) from 28 wt % to 46 wt % of a (meth)acrylate C6-C22 alkyl ester nonionic hydrophobic monomer; and (vi) ethylenically unsaturated nonionic monomers comprising at least one hydrophobic 
US20170145244 discloses various coating compositions comprising water, 0.29 wt% of TEGO Airex SO2, 0.3 wt% of BYK-346 (a total 0.6 wt% of polyether modified polysiloxanes) and 69 wt% of an aqueous polymer dispersions (around 43 wt% solids; table 2) of examples 1-6, wherein said polymers are prepared by emulsion polymerization of monomer mixtures comprising (table 1):
Ethylenically unsaturated carboxylic acid ester monomers (A1): 26.5 wt% of methyl (meth)acrylate (MMA), 37,3 wt% of 2-ethyl hexyl(meth)acrylate (2-EHA), 0.98 wt% of hydroxyethyl methacrylate and (HEMA), and
Ethylenically unsaturated carboxylic acid monomer (A2): 1.96 wt% of methacrylic acid (MAA).
The ethylenically unsaturated hydroxy-functional monomer is selected from hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, or mixtures thereof (claims 1-3).

Ethylenically unsaturated carboxylic acid ester monomers (A1): 26.5 wt% of methyl (meth)acrylate (MMA), 37,3 wt% of 2-ethyl hexyl(meth)acrylate (2-EHA), 0.98 wt% of hydroxyethyl methacrylate and (HEMA), and
Ethylenically unsaturated carboxylic acid monomer (A2): 1.96 wt% of methacrylic acid (MAA).
The ethylenically unsaturated hydroxy-functional monomer is selected from hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, or mixtures thereof (claims 1-3)
The coating compositions were coated on a dark substrate, and the obtained coatings were reported to exhibit good paraffin oil resistance (table 4). Because the same technical effect of oil repellency/resistance, it is believed that the polyether modified polysiloxanes indicated by the tradenames above are hydroxyl group-containing polyether modified polydimethylsiloxanes.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

The Examiner respectfully submits that R11 is a (meth)acryl group, which that derivatives of the methacrylic acid, which containing hydroxyl group. The Formula 3 with substitute F is read on that polyether described in the polyether-modified polydimethylsiloxane (C) is hydroxyl group-containing polyether-modified polydimethylsiloxane because there is no indication in the claims that hydroxyl group must be presented on the modified polydimethylsiloxane (C).
The applicant argues that paragraph [0033] of the present specification includes the disclosure “The polyether-modified polydimethylsiloxane (C) is obtained by partially or completely substituting a hydrogen atom of a methyl group of polyimide siloxane with polyether, and a terminal of the polyether is an alkoxy group or a hydroxyl group” and “since the oil-repellent composition achieves excellent oil repellency-improving effects, polyether of the polyether-modified polydimethylsiloxane (C) is preferably hydroxyl group-containing polyether”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polyether-modified polydimethylsiloxane (C) made process) are not recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant argues that excellent oil repellency-improving effects are shown in Examples of the present specification. Examples 1 and 2(hydroxyl group-containing polyether- modified polydimethylsiloxane is used) have superior oil repellency-improving effects (first test and second test) as compared with Example 3(polyether-modified polydimethylsiloxane is used) as shown in Table 2. Examples 5 and 6 have superior oil repellency-improving effects (first test and second test) as compared with Example 7 as shown in Table 2. 
The applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. There is no content limitation on the composition in the claim 1 at all. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731